Citation Nr: 1133966	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 8, 1999 to November 15, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen the claims for entitlement to service connection listed above.

The Veteran presented testimony before a Decision Review Officer (DRO) in June 2008 and before the undersigned Veterans Law Judge in June 2010.  Transcripts of both hearings are of record.  

The Board notes at this juncture that the Veteran's claims for service connection were previously denied by the Board in an August 2005 decision.  The Veteran filed a claim to reopen in April 2007 and, as noted above, the RO declined to reopen any of the Veteran's claims in the November 2007 rating decision that is the subject of this appeal.  In September 2010, the Board reopened the claims and remanded each issue for additional development and to address due process concerns.  More specifically, the Board instructed the RO/Appeals Management Center (AMC) to schedule the Veteran for appropriate VA examinations.  

The Board also notes that the Veteran submitted additional evidence in the form of a statement in support of claim after the May 2011 supplemental statement of the case (SSOC) was issued.  See March 2011 VA Form 21-4138.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Review of the evidence submitted reveals that the assertions raised by the Veteran are redundant.  Based on the foregoing, the Board finds that the evidence submitted is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for headaches, dizziness and bilateral arm numbness have been raised by the record, see March 2011 VA Form 21-4138, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no competent and credible evidence of record establishing that the Veteran's low back disability is etiologically related to active service.

2.  There is no competent and credible evidence of record establishing that the Veteran's neck disability is etiologically related to active service.

3.  There is no competent and credible evidence of record establishing that the Veteran has a current disability involving her right eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for disabilities involving her low back, neck, and right eye, which she reports injuring during basic training at Fort Sill, Oklahoma.  She contends that in August 1999, while coaching someone on the range, that individual incorrectly put his whole finger on the trigger of a rifle, causing a shell to hit her right eye.  The Veteran asserts that gunpowder was floating around and she also had a red bump where the shell had hit her.  She indicates that she had to wait a day to go see the doctor, who told her she was lucky she did not lose her eye.  The Veteran asserts that since and as a result of the incident, she has had residual blurriness in her right eye.  See statements in support of claim received August 2000; hearing transcripts dated May 2003, May 2004, June 2008 and June 2010; March 2007 statement in support of claim; March 2011 VA Form 21-4138.

In regards to her neck and back, the Veteran asserts that the injury took place in September 1999 as a result of practicing hand-to-hand combat with a male.  She reports that during a hip toss, she was accidentally dropped on her head and fell flat on her back, causing her to lose consciousness for several minutes.  The Veteran asserts that both her neck and back were injured as a result but that she was not able to seek treatment until the following day.  She reports that her neck was put in a brace for some time and that she underwent a CAT scan, which revealed a cervical strain.  The Veteran indicates that her neck was swollen for some time afterward and that her back was very painful.  She reports that she has had deteriorating problems with her neck and back from that day forward.  Id.  The Board notes at this juncture that the Veteran has submitted several pictures of herself dressed in army fatigue and wearing a neck brace.  

The Veteran's mother reports that the Veteran had no physical problems before going to Fort Sill and that the Veteran called her after sustaining injuries to her right eye, back, and neck.  She indicates that she thought it was strange that the Veteran did not receive treatment related to either injury until the following day.  The Veteran's mother reports that the Veteran was placed on "hold over" status instead of graduating from basic training and that a CAT scan of the Veteran's neck was scheduled for the same day as graduation.  As she was already scheduled to attend the Veteran's graduation, the Veteran's mother indicates that she was present for the CAT scan and that she spoke to the radiologist afterwards and was shown swelling around a herniated disc and informed her daughter was young and would grow out of it.  See statement in support of claim received September 2007.  

The Veteran's service treatment records reveal that she received treatment related to her back, neck, and right eye during service.  In regards to her back, the Veteran was seen in July 1999 with complaints including back pain.  There was no trauma to the back.  The assessment included mechanical back pain.  See screening note of acute medical care; emergency care and treatment note.  Other notations related to the back made after July 1999 will be discussed in conjunction with the Veteran's neck injury.  

In regards to her right eye, the Veteran was seen on August 12, 1999 with complaints related to trauma to her right eye caused by a hot round shell casing.  She complained of being unable to see out of that eye and an optometry consult was ordered.  The consult report reveals that the Veteran reported being hit in the eye with a shell from an M-16 the day before with resulting pain, decreased vision and redness.  The assessment included corneal abrasion of the right eye.  See consultation sheet; record of acute medical care; USAFATC IET Sick Call Form.  The Veteran was seen for follow up on August 13, 1999.  Following examination, the assessment was resolved corneal abrasion of the right eye.  See health record.  

In regards to her neck, the Veteran was seen on August 20, 1999, with chief complaint of being unable to turn her head to the left and having back and shoulder pain.  It was noted that she had been participating in hand-to-hand combat when she was flipped over, causing her to fall on her neck and the back.  It was also noted that her head hit the ground first and that she felt her neck pop.  The provisional diagnosis was acute neck strain.  X-rays of the cervical spine were taken that day which revealed a normal cervical spine.  It was noted that a ligamentous injury could not be excluded due to the acute trauma.  See screening note of acute medical care; consultation sheet; radiologic examination report.  An August 24, 1999 consultation report contains an assessment of cervical strain and reveals that the Veteran was placed in a cervical collar.  See consultation sheet.  Further follow up later that month reveals that the Veteran was assessed with acute neck strain with radicular symptoms.  See medical record.  

The Veteran was seen again in September 1999 with complaints relating to her neck and was assessed with muscle pain.  See record from Reynolds Army Community Hospital.  She subsequently underwent a CT scan on September 21, 1999, which contained an impression of no evidence of a disc herniation or bony abnormality in the cervical spine from the level of C3-4 to the level of C7-T1.  See radiologic examination report.  A September 21, 1999 medical record reflects that the Veteran reported neck pain and that "swallowing hurts."  The assessment included a notation that she had had a neck injury 30 days before without radiculopathy.  The Veteran was seen again on September 27, 1999, at which time the soft collar was removed.  Following examination, it was noted under assessment that the objective findings were not consistent with the story or subjective complaints and that a malingering statement was written and discussed with the Veteran.  See medical record.  

The post-service treatment records also reveal treatment related to the Veteran's back, neck, and right eye.  She was seen in April 2000 with complaint of blurry vision in both eyes, at which time she was found to have astigmatism.  See private treatment records.  The Veteran was seen in August 2000 with complaint of mid-back pain, at which time she reported injuring it in service.  The Veteran also reported that it had been hurting for the past week and denied any particular new injury.  Following examination, the Veteran was assessed with back strain.  See record from Columbia Family Clinic.  

The Veteran underwent a VA compensation and pension (C&P) spine examination in February 2003, at which time her claims file was reviewed.  She reported falling during hand-to-hand combat training exercise in August 1999 with resulting pain in her neck and lower back.  The examiner noted that the Veteran was evaluated for this during service and that x-rays and CT scan of the Veteran's neck were within normal limits.  The examiner also noted that the Veteran was seen several times in August and September with complaints of pain in her neck and lower back.  The examiner cited the September 1999 record that indicated "objective findings not consistent with history or subjective complaints."  

The Veteran reported that sleeping on her neck caused a lot of neck pain and a little low back pain.  She indicated that she had intermittent episodes of neck pain associated with muscle spasm and limitation of motion.  Prolonged standing caused low back pain and prevented her from keeping a job.  The examiner noted that x-rays of the cervical and lumbar spine showed no fracture, dislocation, narrowing of the disc, or osteophyte formation.  Following physical examination, the impression was "on physical and x-ray examination, I can detect no objective evidence of organic pathology in the Veteran's lumbar spine to explain her symptoms."  The examiner commented that review of the Veteran's service treatment records revealed no objective evidence of pathology after the fall.  This would not rule out a mild sprain of either her neck and/or lumbar area.  The examiner did not find any cause for her current symptoms and could not link them to the ones that occurred in service.  

The Veteran also underwent a VA C&P eye examination in February 2003, at which time she reported being hit in the right eye by a shell casing in 1999.  The Veteran indicated that she had been treated with drops and ointment but that no surgical treatment was needed.  Her complaint at the time of the examination was of poor vision in the right eye since the 1999 incident.  Following examination, which in pertinent part revealed that the corneas and lenses were clear and that the anterior chambers were deep and clear, the impression was eye examination within normal limits, each eye (OU).  The examiner indicated that the Veteran's visual acuity basically tested normal without any refractive help in both eyes and that there was no obvious evidence of any significant damage to the right eye upon examination from the reported incident.  

The Veteran was seen in October 2009 with complaint of neck pain for four days, though she could not recall exactly when her neck began to hurt.  Following physical examination, the Veteran was diagnosed with neck strain.  See record from Marion General Hospital.  

A second VA C&P eye examination was conducted in December 2010.  The examiner reported reviewing the Veteran's claims folder.  The Veteran's chief visual complaint was that the vision in her right eye was intermittently blurred.  She gave a history of being on the rifle range in 1999 and having a spent shell casing strike her in the right eye.  She was seen at the treatment medical center the next day and found to have a corneal abrasion with visual acuity of 20/20.  The treatment was putting ointment in the eye after it was flushed.  This was followed up one week later with no residual.  There was no other history of treatment for eye diseases or any other history of ocular injury.  Following examination, which in pertinent part revealed that slit lamp examination of the corneas showed normal cornea with no scars or stains, the impression was normal ocular exam for age.  

The Veteran also underwent a second VA C&P spine examination in December 2010, at which time her claims folder was reviewed.  She reported that she originally injured her neck and back in basic training during hand-to-hand combat training in the latter part of August 1999 or the early portion of September 1999.  She says that she was training with a male soldier and thrown down and landed on her neck.  The Veteran said that she was knocked out and remained unconscious for some five to ten minutes and taken for medical attention at the conclusion of the drill.  She was given a soft cervical collar and placed on light duty.  The Veteran was also having low back pain at the time.  She was sent for further medical attention and had a CT scan of her neck and her back, but did not recall the exact findings, though she did recall being told that she would probably "grow out of this."  The Veteran indicated that she was taken out of training and put on "hold over," a period of evaluation to ascertain whether one can continue in the military or not.  She went home on a family emergency leave and, while home, received a discharge from the service that she said was "uncharacterized."  In pertinent part, the Veteran reported that she continued to have neck and back problems after her discharge.  

A physical examination was conducted and the examiner noted that x-rays of the cervical and lumbar spine were being obtained and that the Veteran was being scheduled for an MRI of the cervical and lumbar spine and a VA C&P neurological evaluation.  A January 2011 addendum indicates that x-ray of the cervical spine was mostly unremarkable and that MRI of the cervical spine obtained in January 2011 noted multilevel degenerative changes, most notable at C5-C6, where a left paracentral disk protrusion caused some mild central canal stenosis and abuts the central aspect of the adjacent spinal cord.  There was a tiny right central disk protrusion at C6-C7.  X-ray of the lumbar spine reported a very shallow dextroscoliosis curvature and MRI of the lumbar spine reported a central disk protrusion at L5-S1 causing mass effect on the descending S1 nerve roots, right greater than left.  Bilateral facet joint hypertrophy at the L5-S1 level was also noted.  The impression was multilevel degenerative changes of the cervical spine and L5-S1 disk disease and facet arthrosis.  

It was the VA examiner's opinion based upon a review of all the available evidence of record that it is less likely as not that any current low back and/or neck disability had its clinical onset during service or is related to any in-service disease, event or injury.  In arriving at this conclusion, the examiner noted acknowledgement of the Veteran's complaints and findings pertaining to her back and neck during her military service, as well as her complaints of continuity of symptoms since the service.  Regarding rationale, the examiner noted that the Veteran had subjective complaints of back pain shortly after entry into the military without any antecedent trauma noted.  She reported neck and back injury secondary to being flipped during hand to hand combat training.  However, all of these assessments were compatible with strain or muscle pain injuries.  She had a CT scan of the neck, which was unremarkable.  She now has degenerative changes of the neck and back, as reported on imaging studies.  These are felt to be early degenerative changes associated with the physiologic aging process.  There is no medical evidence in the record that any of these degenerative changes would have existed while she was in the military, particularly in light of the fact that she was 18 years of age at the time.  As such, the examiner found that the preponderance of the medical evidence of record does not support the claim that her present neck and back complaints are the direct and proximate result of any incident or occurrence in the military and, as such, it is less likely than not that her present low back and/or neck complaints had clinical onset during service or are related to any in-service disease, event or injury.  

The results of a January 2011 VA C&P peripheral nerves examination are also of record.  The examiner reported reviewing the claims folder and specifically reported the findings both in service and following the Veteran's discharge.  The Veteran reported constant pain in the neck at the base of the head since her injury in service.  Pain may radiate into the arms, more often on the right.  The Veteran also reported intermittent heminumbness or upper extremity numbness on the right and intermittent weakness all over.  The Veteran also indicated that she had constant pain in the low back since her injury which may radiate down the backs of the legs into the feet.  She also had intermittent numbness over the knees and intermittent weakness in the hips, knees and ankles.  Following examination, to include discussion of findings on MRI of the cervical and lumbar spine segments, the Veteran was assessed with non-physiological motor and sensory deficits on exam.  

The examiner did not feel there were any true motor or sensory deficits present.  The Veteran does have evidence of degenerative disc disease in cervical and lumbar spine on MRI.  However, the present abnormalities in the neck were not present in service.  Firstly, the disc herniations and annular tear were of recent vintage - they would resorb on their own over time and cannot have an age of 11 years.  Secondly, there was no evidence of disc disease on CT scan following her injury.  The examiner also indicated that the Veteran's complaint of back pain in the service treatment records preceded the date of injury that she ascribes as the cause of her back pain.  There was no evidence of a back disorder in service, nor in the months following discharge.  Her acute back pain, while ascribed by her to her service back injury, is of acute onset with no recent injury per the medical records.  The Veteran was felt to have mechanical back pain, but also had concurrent gynecological issues that could have been contributory.  Again, the degenerative disc changes on MRI are of more recent vintage and cannot have been present in service.  There is no evidence she had a back disorder in service.  

The examiner concluded by stating that degenerative spine and disc disease is exceedingly common in the population at large and increases with age.  There is no medical evidence that strain injuries or mechanical spine pain cause, predispose to, or accelerate the development of degenerative spine or disc disease.  As such, there was no evidence of degenerative spine or disc disease in service nor a nexus between her present claimed problems and service.

The evidence of record does not support the claim for service connection for a right eye disorder.  Although the Veteran's service treatment records do document an injury to her right eye during service that resulted in a corneal abrasion, the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  

Although the Veteran was noted to have astigmatism in April 2000 after complaining of blurry vision in both eyes, see private treatment records, the Board notes that congenital or developmental defects, to include refractive error of the eyes, which in turn includes astigmatism, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also M21-1MR, Part III, Subpart iv, 4.B.10.d.; 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  The Veteran thereafter had a normal eye examination in February 2003.

Importantly, the Veteran has not been diagnosed as having a right eye disorder during the appellate period.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The Veteran had a normal ocular examination in December 2010, at which time there were no residuals noted on examination of the cornea.  While the Veteran is competent to describe symptoms involving her right eye, in this case blurriness, she is not competent to diagnose a right eye disability since this is a medical determination.  In the absence of competent evidence that the Veteran has a right eye disability, service connection is not warranted and the claim must be denied.

The evidence of record also does not support the claims for service connection for disabilities involving the low back and/or neck.  As an initial matter, the Board notes that the service treatment records do document that the Veteran's low back and neck were injured during a training exercise in 1999.  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of an injury to her low back and neck.  The Veteran also has another one of the elements required to substantiate a claim for service connection, namely evidence of current disabilities involving her low back and neck.  In this case, the evidence establishes that the Veteran has been diagnosed with multilevel degenerative changes of the cervical spine and L5-S1 disk disease and facet arthrosis (involving the lumbar spine).  The question to be resolved in this case, therefore, is whether the Veteran's low back and/or neck disabilities are etiologically related to active service.  

The Board acknowledges that the Veteran has reported a continuity of back and neck symptoms since service.  However, even considering these complaints the VA examiners who conducted the December 2010 and January 2011 examinations determined that the Veteran's current low back and neck disabilities were not related to her active service.  

In providing these opinions, the December 2010 examiner specifically noted that all of the in-service assessments were compatible with strain or muscle pain injuries and that CT scan of the neck was unremarkable.  The examiner further noted that the current degenerative changes of the neck and back are early degenerative changes associated with the physiologic aging process and that there is no medical evidence in the record that any of these degenerative changes existed while she was in the military.  The January 2011 examiner reported that the degenerative changes involving the Veteran's lumbar and cervical spine segments are of more recent vintage and cannot have been present in service; that degenerative spine and disc disease is exceedingly common in the population at large and increases with age; and that there is no medical evidence that strain injuries or mechanical spine pain cause, predispose to, or accelerate the development of degenerative spine or disc disease.  There is no competent medical evidence of record relating to the Veteran's current back and neck disabilities to her in-service injury or her continuous symptoms.

The Board has considered the statement of the Veteran's mother that she was present for the CAT scan and that she spoke to the radiologist afterwards and was shown swelling around a herniated disc and informed that her daughter was young and would grow out of it.  However, in light of the documented results of the in-service CT scan on September 21, 1999, which contained an impression of no evidence of a disc herniation or bony abnormality in the cervical spine , the Board finds that the Veteran's mother's statement is not credible.  

The Board has also considered the Veteran's lay testimony.  However, given the negative CT findings of the cervical spine during service and the competent and credible medical evidence indicating that her current low back and neck disabilities are not related to service, the Board finds that the Veteran's lay testimony is not sufficient to establish service connection.  A present disability is not necessarily related to any demonstrated continuous symptomatology.  Competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  In this case, such a relationship is not one to which a layperson's observation is competent.

In the absence of any competent and credible evidence that the Veteran's current low back and neck disabilities are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the November 2007 rating decision that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of her and VA's respective duties in obtaining evidence.  See July 2007 letter.  This letter also provided the Veteran notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder and the Veteran was afforded appropriate VA examinations in connection with her claims.  The Board notes that the RO requested documents from the Social Security Administration (SSA), but was informed by SSA that it had been unable to locate the Veteran's medical record.  The Veteran reported, however, that she does not receive any benefits from SSA and had not applied for such benefits.  See March 2009 VA Form 21-4138.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

The Board is satisfied that the RO has substantially complied with its September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran was afforded VA examinations in December 2010 and January 2011.  The examiners reviewed the claims folder and provided medical opinions, supported by rationale, that were based upon review of the claims folder and the Veteran's lay statements.  Thus, additional development is not required and the RO complied with the September 2010 remand.  

The Board again notes that the Veteran submitted additional evidence in the form of a statement in support of claim after the May 2010 SSOC was issued.  See March 2011 VA Form 21-4138.  This evidence is redundant.  As such, remand for the issuance of a SSOC is not required.  See 38 C.F.R. § 20.1304 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a low back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a right eye disability is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


